     Case: 1:18-cv-07686 Document #: 433 Filed: 03/13/20 Page 1 of 2 PageID #:4592




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


 In re: Lion Air Flight JT 610 Crash                Consolidated Case No.:
                                                    1:18-cv-07686

                                                    Original Case No.
                                                    1:19-cv-02774

                                                    Honorable Thomas M. Durkin


                               NOTICE OF MOTION

TO: All Counsel of Record

        PLEASE TAKE NOTICE that on Tuesday March 17, 2020 at 9:00 a.m., or

as soon thereafter as counsel may be heard, we shall appear before the

Honorable M. Thomas M. Durkin, or any other judge sitting in his stead, in

Court Room 1441 of the United States District Courthouse located at 219

South Dearborn Street, Chicago, Illinois, 60604, and shall then and there

present the attached Amended Motion For Leave To File Plaintiff’s First

Amended Complaint, a copy of which is served upon you.

     Dated this 13th day of March 2020.

//

//

//

//

//



                                             1
Case: 1:18-cv-07686 Document #: 433 Filed: 03/13/20 Page 2 of 2 PageID #:4593




Lead Trial Counsel:                         Local Counsel:
HERRMANN LAW GROUP                          CARMEN D. CARUSO LAW FIRM
Attorneys for Plaintiffs                    Attorneys for Plaintiffs

____/S/CHARLES J. HERRMANN_____                 /S/ CARMEN D. CARUSO____
CHARLES HERRMANN (WA Bar #6173)             Carmen D. Caruso (# 6189462)
Email: charles@hlg.lawyer                   77 W. Washington St., Ste. 1900
MARK E. LINDQUIST (WA Bar #25076)           Chicago, Il. 60602
Email: mark@hlg.lawyer                      Email: cdc@cdcaruso.com
ANTHONY MARSH (WA Bar #45194)                Voice: (312) 626-1160
Email: anthony@hlg.lawyer                    Fax: (312) 276-8646
CRYSTAL LLOYD (WA Bar #46072)
Email: crystal@hlg.lawyer
505 5th Ave South, Ste. 330
Seattle, WA 98104
Voice: (206) 625-9104
Fax:     (206) 682-6710




                                        2
